      Case 1-20-41537-nhl         Doc 52       Filed 12/10/20    Entered 12/10/20 17:09:49



Debrah Kramer
Trustee of the Estate of Nube Rocio Lucas
United States Bankruptcy Court
271-C Cadman Plaza East
Suite 1595
Brooklyn NY 11201-1800
Case # 1-20-41537 (Nube Rocio Lucas)


Dear Mrs. Kramer.


My name is Sandro F. Lucas, and I am the fourth child of the defendant Julia M. Sacta (JMS). My
mother has signed a power of attorney (POA) (see enclosure 1) over to me so that I may speak in her
behalf in the matter of Kramer versus Sacta.


Ma’am, I will begin by introducing myself. I am the fourth child of Julia Sacta, I am a father of three
boys, two cats and two dogs. I am a legal resident of the state of Virginia where I work for the
Department of the Army as an analyst. I previously served in the United States Army for 10 years
and I was medically discharged from the Army due to combat related injuries. I served in theater of
operations in Iraq in 2003 to 2004 and again in 2005 to 2006. I am the recipient of 3 Army
Commendation Medals, 5 Army Achievement Medals, an Iraqi Freedom Medal w/4 Stars, a Global
War on Terrorism Expeditionary Medal, and other prestigious awards. But most importantly I was
raised in the military as a combat arms soldier to do what’s right even when no one is looking and to
help those who need help.


I am writing to you directly today because we did not retain James P. Pagano ESQ as our attorney. I
want to address an injustice that is currently taking place against my mother (J MS). On March 12,
2020, my sister Nube R. Lucas (NRL) petition for Chapter 7 protection; however, it is my belief that
NRL was less then forthright when declaring all her assets. This has caused the court to pursue
liquidation of the property located at 59-34 Summerfield Street, Ridgewood NY 11385. On paper
NRL owns 98% of the property and JMS owns 2%; although, it is not directly relevant to the
bankruptcy case, I will be initiating a civil case against NRL due to JMS and my brother Jeronimo D.
Lucas (JDL), whom is the previous owner of the home stating that they never signed the property
deed over to NRL. However, I cannot begin to file suit until the property is clear from liquidation. I
       Case 1-20-41537-nhl           Doc 52       Filed 12/10/20        Entered 12/10/20 17:09:49



am here asking you to consider denying bankruptcy to NRL and referring her case to the appropriate
agency so that she may be prosecuted for filing wrongfully for bankruptcy. Below, I have outlined all
the evidence that I have found in the limited time available which has led me to request denial of
bankruptcy and pursuit of legal action against NRL.


After reviewing Official Form 101 (see enclose 2) (Voluntary Petition for Individuals Filling
Bankruptcy) I noted the following discrepancies.


  •     On page
  •     2, question 5 (see enclosure 2), NRL claims homestead at 1626 Hancock Street Ridgewood NY
 11385; however, she resides at 5934 Summerfield Street, Ridgewood NY 11385 on the 1st floor of the
 dwelling. As proof in enclosure 3, I provide pictures and letters that are being delivered to NRL at this
 property. Page 1 displays a FedEx package deliver to the property on December 2, 2020, and page 2 displays
 the tracking for this package. The tracking information was obtained from:
 https://www.fedex.com/apps/fedextrack/?action=track&trackingnumber=921715255327&cntry_code=us&loc
 ale=en_US. The remainder of the enclosure contains pictures of more mail and packages received at the
 property to include letters from the City of New York.
  •     Located in enclosure 6, is a police report filed on April 20, 2020, 5 weeks after NRL filed for
 bankruptcy protection and claim homestead at 1626 Hancock Street Ridgewood NY 11385. In this police
 report, JMS filed for domestic violence against NRL. Within this report, the home address for NRL is listed
 as 5934 Summerfield Street, Ridgewood NY 11385.
  •     On enclosure 2, question 12 (page ) NRL states that she is not the sole proprietor of a business;
however, I present for your consideration on enclosure 4, page 11 through 15. These documents display a
business named “MyPlace” which she owns in the Country of Ecuador, City of Montecristi. These documents
were notarized and are at your disposal.
  •     Per page 8, question 4, NRL claims a total monthly income of $3446.67. However, her husband,
Miguel F. Chiqui (MFC) whom to my understanding is an illegal immigrant owns a property located at 1446
Green Avenue, Brooklyn NY 11237 (see enclosure 5 for property deed). This is a two-apartment dwelling with
a finished basement from where they collect rent. The rent is collected through a 3rd party agency. I am
uncertain if this income should have been declared; however, it is income that is available to her.
  •     According to Official Form 106A/B, question 1.1 (page 14), NRL declared owning only one property
and its location is 1626 Hancock Street, Ridgewood NY 11385 and this is the property where she is also
claiming homestead exemption. However, I ask you to consider the following evidence. NRL did not declare
       Case 1-20-41537-nhl            Doc 52      Filed 12/10/20        Entered 12/10/20 17:09:49



the property being liquidated (59-34 Summerfield Street, Ridgewood NY 11385), she also resides at this
property. Moreover, NRL owns several properties abroad in the country of Ecuador, City of Montecristi.
Enclosure 4 pages 1 through 6 display land that NRL owns. Page 7throgh 11 display the registration
for a business call “MyPlace” that was mentioned before as well as the contract for the property.
Pages 12, 13 and 14 are the deeds for three different properties that NRL owns. Pages 14 through 16
are documents required by the City of Montecristi, Ecuador to verify her identity. These documents
include, Ecuadorian Citizenship Card, U.S. Passport, and a set of NRL fingerprints. These documents
were also notarized and are at your disposal.
  •     NRL also claims 3 dependents even though MFC (her husband) is the only person that NRL shares
living quarters with. NRL has 2 sons, the oldest Anderson Chiqui (AC) claims legal residence at 157
McDougal Street, Brooklyn NY 11233, he resides there with his girlfriend. Her younger son Brian Chiqui
(BC) is a legal resident of Indianapolis, Indiana. BC shares living quarters with one of his paternal uncles.


I was also informed by my previous attorney that NRL has petitioned to change the Bankruptcy
Chapter 7 to a Chapter 13. I ask myself and if I had contact with NRL, I would ask her the following
question also. “What drastic change took place in your life in the past 9 months that now you can
afford to pay your debt.” I pose this question because, this change may signify that in fact she does
have additional income that was not declared.


Mrs. Kramer, I was raised to do what is right even when no one is looking. This was further stilled in
me by the US Military. Today I ask you to consider all the evidence that I present to you in
bankruptcy case 1-20-41537 (Nube Rocio Lucas). I ask you to deny relief to NRL through
Bankruptcy 7 and deny consideration to switch to Chapter 13 and forward this case to the appropriate
agency so that NRL may be prosecuted.


Respectfully,
Sandro F Lucas
Mr. Sandro F. Lucas
(270) 748-3624
sandrolucas@ymail.com or sandro.f.lucas@us.army.mil
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49




         Enclosure 1
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49




         Enclosure 2
                           Case
                           Case1-20-41537-nhl
                                1-20-41537-nhl Doc
                                               Doc52
                                                   1 Filed
                                                     Filed03/12/20
                                                           12/10/20 Entered
                                                                    Entered03/12/20
                                                                            12/10/2023:44:33
                                                                                    17:09:49




United States Bankruptcy Court for the

EASTERN DISTRICT OF NEW YORK

Case number ftt known)                                                        Chapter you are filing under:

                                                                              IN   Chapter 7

                                                                              o Chapter 11
                                                                              U    Chapter 12

                                                                              O    Chapter 13                                  o   Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/15
The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a forniasks, "Do you own a car" the answer
would be yes if either debtor owns a can When information is needed about the spouses separately, the form Uses Debtor land Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor land the other as Debtor2. The same person must be Debtor I in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, wrIte your hall and case number (if known). Answer
every question.


IFfl.      Identify Yourself
                                                                                         ..                      •..    . r:.E4V
                                    About Debtor I                                                       About DeMor 2 (dpouse fniy In aJóh,t Case)
                                                                                                            /


 1.   Your full name

      Write the name that is on     Nube
      your government-issued        First name                                                           First name
      picture identification (for
      example, your drivers         Rocio
      license or passport)-         Middle name                                                          Middle name

      Bring your picture
                                    Lucas                                                                                              ______________________________
                                    Last name and Suffix (Sr., Jr., II! II)                              Last name and Suçix (Sr., Jr., II, III)
      meeting with,   :;tee




 2.   All other names you have
      used in th e war years
                                                                                                V
      Include your married or
      maiden names.



 3.   Only the last 4 digits of
      your Social Security
      number or federal
      Individual Taxpayer
      ldentificatiqn number                                                                         --
      (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
                          Case
                          Case1-20-41537-nhl
                               1-20-41537-nhl Doc
                                              Doc52
                                                  1 Filed
                                                    Filed03/12/20
                                                          12/10/20 Entered
                                                                   Entered03/12/20
                                                                           12/10/2023:44:33
                                                                                   17:09:49

Debtor I Nube Roolo Lucas                                                                               Case




                                    Aboutoebtort                                                 Abol                         Only in a JoMtCae)


4. Any business names and
    Employer Identification
    Numbers (EIN) you have • I have not used any business name or EtNs.                          01 I                                name or EINs.
    used in the last 8 years

        Include trade names and     Business name(s)                                             Bust
        Ming business as names




S.      Where you live                                                                           If Debtor 2 lives ata different address:            -

                                    1626 Hancock Street
                                    Rdgewood, NY 11385
                                    Number, Street, City, State & ZIP Code                       Number. Street, Ci', State & ZIP Code

                                    Queens
                                    County                                                       County

                                    If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                    above, fill it in here. Note that the court Will send any     in here. Note that the court will send any notices to this
                                    notices to you at this mailing address.                       mailing address.




             -                      Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.      Why you are choosing        Check one                                                     Check one:
        this district to file for
        bankruptcy                  U     Over the last 180 days before filing this petition,     0      Over the last 180 days before filing this petition,
                                          I have lived in this district longer than in any               have lived in this district longer than in any other
                                          other district.                                                district.
                                                                                  .

                                    0      I have another reason.                                 0      I have another reason.
                                                                                                         Explain. (See 28 U.S.C. § 1408,)
                                           Explain. (See 28 U&C § 1408)




                                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
     Official Form 101
                        Case
                        Case1-20-41537-nhl
                             1-20-41537-nhl Doc
                                            Doc52
                                                1 Filed
                                                  Filed03/12/20
                                                        12/10/20 Entered
                                                                 Entered03/12/20
                                                                         12/10/2023:44:33
                                                                                 17:09:49

Debtor I Nube Rocio Lucas                                                                                   Case number    hfki,own)




tiwa Tell the Court About Your Bankruptcy Case

7. The chapter of the        Check one. (For a brief description of each, we Notice Required by IIIJ.S.C. § 34(b) for Individuals Filing for Bankruptcy
    Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and chock the appropriate box.
    choosing to file under
                             • Chapter?

                                   o   Chapter 1 1

                                   o   Chapter 12

                                   o   Chapter 13



S. How you will pay the fee •               I will pay the entire fee when I file my petition. Please check with the clerks office in your local court for more details
                                            about how you may pay. Typically, if you are paying the fee yourself you m4' pay with cash, cashiers check, or money
                                            order. If your attorney is submitting your payment on your behalf, your attomy may pay with a credit card or check with
                                            a pre-printed address.
                                   0        I need to pay the fee in installments. If you choose this option, sign and atfach the Application for Individuals to Pay
                                            The Filing Foe in Installments (Official Form 103A).
                                   o        I request that my fee be waived (You may request this option only if you are filing for Chapter?. Bylaw, a judge may,
                                            but is not required to waive your fee, and may do so only if your income is les than 150% of the official poverty line that
                                            applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                            the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1O3B and file it with your petition.



9.     Have you filed for
       bankruptcy within the
                                   •   No.                       -
       last ayears?                DYes.
                  I                              District                                 When                             Case number
                                                 District                                 When                             Case number
                                                 Distinct                                 Wien                             base number



 10.   Are any bankruptcy              No
       cases pending or being
       filed by a spouse who is    0 Yes.
       not filing this case with
       you, or by a business
       partner, or by an
       affiliate?
                                                 Debtor                          .                                        rjelationship to you
                                                 District                                 When                            Case number, if known
                                                 Debtor                          .                                        Relationship to you
                                                 District                                 When                            Case number, if known



 11.   Do you rent your
       residence?
                                   •   No
                                                   Go to line 12.

                                   0 Yes.          Has your landlord obtained an eviction judgment against you and do you want to stay in your residence?

                                                   o        No. Go to line 12.

                                                   o        Yes. Fill out Initial StatemontAbout an Eviction JudgmentAganst You (Farm I 01A) and file it with this
                                                            bankruptcy petition.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                       Case
                       Case1-20-41537-nhl
                            1-20-41537-nhl Doc
                                           Doc52
                                               1 Filed
                                                 Filed03/12/20
                                                       12/10/20 Entered
                                                                Entered03/12/20
                                                                        12/10/2023:44:33
                                                                                17:09:49

Debtor I Nube Roclo Lucas                                                                              Case



          Report About Any Businesses You Own as a Sole Proprietor

11 Areyou a sole pro4,rietor
    of any full- or part-time      • No        Go to Part 4.
    business?
                                   0 Yes.       Name and location of business

     A sole proprietorship is a
     business you operate as
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LIC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     A to this petition.                        Check The appropriate box to describe your business:
                                                •      Health Care Business (as defined 'nil U.S.C. § 101 (27A))
                                                •      Single Asset Reel Estate (as defined in 11 U.S.C. § 101(51 B))

                                                o      Stockbroker (as defined 'nil US C. § 101 (53A))

                                                o      Commodity Broker (as defined in Ii U.S.C. § 101(6))

                                                o       None of the above

13. Are you filing under           If you are fl/hg under Chapter 11, the court must know whether you are a small buqiness debtor so that hope set appropriate
    Chapter 11 of the              deadlines, If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these document do not exist, follow the procedure
    you a small business           inil U.S.C. Iii 6(1)(B).
    debtor?
                  -                •   No       I an not filing under Chapter 11.
     For a definition of  all
     business debtor, see II                    lam filing under Chapter 11, but lam NOT a small business debtor adcording to the definition in the Bankruptcy
                                   0   No.


                                   0   Yes.     I am filing under Chapter 11 and I am a small business debtor accordihg to the definition in the Bankruptcy Code.


•.        Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any         •No.
     property that poses or is
     alleged to pose a threat      o Yet
     of imminent and                          What is the hazard?
     identifiable: hazard to
     public health or safety?
     Or do you own any
     property that needs                      If immediate attention is
     immediate attention?                     needed, why is it needed

     For example, do you own
     perishable goods, or
     livestock that must be fed               Where is the property?
     or a bu(khg chat needs
     urgent repairs?




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
                        Case
                        Case1-20-41537-nhl
                             1-20-41537-nhl Doc
                                            Doc52
                                                1 Filed
                                                  Filed03/12/20
                                                        12/10/20 Entered
                                                                 Entered03/12/20
                                                                         12/10/2023:44:33
                                                                                 17:09:49

Debtor 1    Nube Rocio Lucas                                                                                                 Case number      iiow

Iflit      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     AbutjDthtor I                                                                       About DobI%                        a Join Pse)
15. Tell the court whether           You must check one:                                                                 You most check ont
    you have received a                  I received a briefing from an approved credit                                   0 I received a briefing from an approved credit
    bneflng about credit                 counseling agency within the 180 days before I                                      counseling agency within the 180 days before I filed
    counseling,                          filed this bankruptcy petition, and I received a                                    this bankruptcy petition, and I received a certificate of
                  F                      certificate of completion                                     t                     completion
     The law requires that you
     receive a briefing about            Attach a copy ofthe certificate and the payment                        t            Attach a copy i$f the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency                                    any, that you developed with the agency.
     you file for bankruptcy.                                                                                   -
     You must truthfully check       0   I received a briefing from an approved credit                                   0   I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                    :-                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but! do not have                                    this bankrupty petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                                        of completior
     file
                                         Within 14 days after you file this bankruptcy                                       Within 14 daysr after you file this bankruptcy petition you
                                         petition, you MUST file a copy of the certificate and                               MUST file a copy of the certificate and payment plan, if
     If you file anyway, the court
                                         payment plan, it any.                                                               any.
     can dismiss your case, you                                                          .         /
     will lose whatever filing tee
     you paid, and your              0   I certify thatI asked for credit counseling                                     0   I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                                           from an apprOved agency, but was unable to obtain
     collection activities again,        unable to obtain those services during the 7                                        those services during the 7 days after I made my
                                         days after I made my request and exigent                                            request and exigent circumstances metit a 30-thy
                                         circumstances merit a 30 day temporary waiver                     4                 temporary wlver of the requirement
                                         of the requirement
                                                                                                                             To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver, of the                                        attach a separte sheet explaining what efforts you made
                                         requirement attach a separate sheet explaining                         ,            to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why                      7            before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for                                   circumstance required you to He this case,
                                         bankruptcy, and whet exigent circumstances
                                         required you to file this case.                                                     Your case may be dismissed if the court is dissatisfied
                                                                                                                             with your reaspns for not receiving a briefing before you
                                         Your case may be dismissed if the court is                                          filed for bankriptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                                           If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must     r-                        receive a briefing whin 30 days after you file. You must
                                         still receive a briefing within 30 days after you file,                             file a certificath from the approved agency, along with a
                                         You must file a certificate from the approved                                       copy of the pdyment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you                                   not do so, your case may be dismissed.
                                         developed, if any If you do not do so, your case                                                                                           Y fir
                                                                                                                             Any extension "a 30-day deadline is granted on
                                         may be dianussed],
                                                                                                                             cause and is limited to a maximum of 15 days.
                                          Any extension of the 30 daydeadline is granted
                                          only for cause and is limited to a maximum of 15                      ft
                                          days.
                                     U    lam not required to receive a briefing about                                   0    lam not reqt1ired to receive a briefing about credit
                                          credit counseling because of:              .             .                          counseling because of

                                          •     Incapacity                                                                    0   Incapacity.
                                                I have a mental illness or a mental deficiency                                    I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or                     Z.                    makes me incapable of realizing or making rational
                                                making rational decisions about finances.                                         decisions about finances.

                                          •     Disability.                                                     ,-            0    Disability.
                                                My physical disability, causes me to be                .                           My physical disability causes me to be unable to
                                                unable to participate in a briefing in person,                                     participte in a briefing in person, by phone, or
                                                by phone, or through the internet, even after I                                    through the internet, even after I reasonably tried to
                                                reasonably fried to do so,                                                         do so.

                                          o     Active duty.                                                                  0    Active duty.
                                                I am currently on active military duty in a                                        I am currently on active military duty in a military
                                                military combat zone.            .                         -Y                      combat thne.
                                          If you believe you are not required to receive a                           .        If you believyou are not required to receive a briefing
                                          briefing about credit counseling, you most file a                                   about credit dounseling, you must file a motion for waiver
                                          motion for waiver credit counseling with the court                                  of credit counseling with the court.




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                                       page
                        Case
                        Case1-20-41537-nhl
                             1-20-41537-nhl Doc
                                            Doc52
                                                1 Filed
                                                  Filed03/12/20
                                                        12/10/20 Entered
                                                                 Entered03/12/20
                                                                         12/10/2023:44:33
                                                                                 17:09:49

Debtor 1    Nube Rocio Lucas                                                                                   Case number (kknown)


tai.a Answer These Questions for Reporting Purposes                                                                           ________________________________

16. Wbat kind of debts do          16a.        Are your debts primarily consumer debts? Consumer debts are defined in Ii U.S.C.              § 101 (8) as incurred by an
    you have?                                  individual primarily for a personal, family, or household purpose

                                               0     No Go to line 16b.

                                               • Yes. Go to line 17.
                                   16b.        Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation ofthe business or investment.

                                               o No. Go to line Ise.
                                               Dyes. Go to line 17.
                                   16c.        State the type of debts you owe that are not consumer debts or business debts




 17.   Are you filing under        0      m.   lam not filing under Chapter 7. Go to line 18.
       Chapter 7?

       Do you estimate that                    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                   IN Yes
       after any exempt                        are paid that hinds will be available to distribute to unsecured creditors 9
       property is excluded and
       administrative expenses                  0    No
       are paid that funds will
       be available for                         CI   Yes
       distribution to unsecured
       creditors?

 18. H. many Creditors do          • 1-49                                             0 1000-5,000                                0 25001-50,000
     you estimate that you
     owe
                                   050-99                                         .   05001-10000                                 0 50001-100,000
                                   0100-199
                                                                                      010001-25000                                0 More than100,000
                                   El 200-999

 19. How much do you               0      $0- $50,000                                 • $1,000,001 -$10 million                   0  $500000001 -$1 billion
     estimate your assets to       o $50,001 -$100,000                            .   0   $10,000,001 -$50 million
                                                                                                                                                      -
                                                                                                                                  0 $1,000,000,001 $10 billion
      be wool
                                   o $100,001 - $500,000                              0   $50,000,001 -$100 million               0 sio,000000,001 -$50 billion
                                   o $500,001 -$1 million                             0   $1 00.00D,001 -$500 million             0 More than $50 billion

 20. How much do you                0$0-$50,00                                        0 $1,000,001 -$10 million                   C   $500,000,001 -$1 billion
     estimate your liabilities      o $50,001 - $100,000                              0   $10,000,001 -$50 million                0   $1,000,000,001 -$10 billion
                                    • $100,001 -$500,000                              0                -
                                                                                          $503000,001 $100 million                0   $10000000001 -$50 billion

                                    o $500001 -$1 million                             0   $100000001 -$500 million                0   More than $50 billion




 For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                    Ill have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7, 11.12. or 13 of title 11,
                                    United States Code. I understand the reèf available under each chapter, and I choose to proceed under Chapter 7.

                                    If no attorney represents me and I did not pay or agree to pay someone who is not:an attorney to help me fill out this
                                    document, I have obtained and read the notice required by 11 U.S.C.          §
                                                                                                            342(b).

                                       request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                    I understand making a false statement concealing property, or obtaining money of property by fraud in connection with a
                                    bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.       ia
                                                                                                                                       U.S.C. if 152. 1341, 1519,
                                    and 3571.
                                    /s! Nube Robb Lucas
                                    Nube Rocio Lucas                                               Signature of Debtor '2
                                    Signature of Debtor I

                                    Executed on           March 12, 2020                                   Executed on     __________________________________
                                                          MMIDD/YYYY                                                     WTDD1YYYV




                                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 6
   Official Form 101
                        Case
                        Case1-20-41537-nhl
                             1-20-41537-nhl Doc
                                            Doc52
                                                1 Filed
                                                  Filed03/12/20
                                                        12/10/20 Entered
                                                                 Entered03/12/20
                                                                         12/10/2023:44:33
                                                                                 17:09:49

Debtor 1 Nube Rocio Lucas                                                                                 Case




For your attorney, if you are   I. the attorney for the debtor(s) named in this petition, declare that I have inforn'   e debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title II, United States Code, and have explain          relief available under each chapter
                                fortich the person is eligible, i also certify that' have delivered to the debtor'      3 notice required by 11 U.S.C. § 342(b)
If you are not represented by and, in a case in which § 707(b)(4)(D) applies clarify that I have no knowledge           an inquiry that the information in the
an attorney, you do not need schedules filed with the petition is incorrect,
to file this page.
                                /8/ William ft Salgado                                               Data         Ma
                                Signature of Attorney for Debtor                                                  MM




                                   40-62 Gleane Street



                                   Contact phone    (718)458-0047                               Eml address




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                              page 7
                         Case
                         Case1-20-41537-nhl
                              1-20-41537-nhl Doc
                                             Doc52
                                                 1 Filed
                                                   Filed03/12/20
                                                         12/10/20 Entered
                                                                  Entered03/12/20
                                                                          12/10/2023:44:33
                                                                                  17:09:49


                            Nube Rocio Lucas

             2
           it filing)


                                                         EASTERN DISTRICT OF

          number
                                                                                                                                                           E]   Check if this is an
                                                                                                                                                                amended filing



Official Form 1 O6Sum
Summary of Your Assets and Liabilities and C
Seas complete and accurate as possible. If two married people are filing together, both are equally respojisible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

1fl              Summarize Your Assets




    1.   Schedule A/B: Property (Official Form 106M
         Is Copy line 55, Total real estate, from Schad                                                                                                         $          1,300000.00

         lb. Copy line 62, Total personal property, from                                                                                                                       17820.00

         ic. Copy line 63, Total of all property on Scher                                                                                                       $          1,317,820.00




    2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
         2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of ScheduleD...                                   $            334910 70

    a.   schedule ElF: Creditors Who I-/ave Unsecured Claims (Official Form 106E/F)
         3a. Copy the total claims from Part I (priority unsecured claims) from line 6e of Schedule LIZ                                         ..........$                           000

         Sb. Copy the total claims from Part 2 (nonpriority unsecured claims) from tine 6j of Schedule EF..                            ..... ... ... ...........$              25,006.35


                                                                                                                                 Your total li?bilities $                 359,919.05

05111111111110 Summarize Your Income and Expenses
4.       Schedule I: Your Income (Official Form 1061)
         Copy your combined monthly income from Pine 12 of Schedule!......................................................................$                                         46667

5.       Scheduled: Your Expenses (Official Form 106J)
         Copy your monthly expenses from line 22c of Schedule 1................ .. .......... ... ... ............................... .....     .               $               3411 00

I                Answer These Questions for Administrative and Statistical Records
6.       Are you filing for bankruptcy under Chapters 7, 11, or 13?
         O       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

         • Yes
    7.   What kind of debt do you have?

         • Your debts are primarily consumer debts. Consumer debt are those incurred by an individual prir9arily for a personal, family, or
             household purpose." II U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         O Your debts are not primarily consumer debts. You have nothing to report on this part more form. Check this box and submit this form to
            Me court with your other schedules.
    Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software CopyrigM (C) 19O-2O16 Best Case 1-LC - wNw.besce.co .m                                                                                                       Best Case Bankoptoy
                      Case
                      Case1-20-41537-nhl
                           1-20-41537-nhl Doc
                                          Doc52
                                              1 Filed
                                                Filed03/12/20
                                                      12/10/20 Entered
                                                               Entered03/12/20
                                                                       12/10/2023:44:33
                                                                               17:09:49

Debtor I Nube Rocio Lucas                                                                Case number (if known)

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Ofticiol Form
      122A-I Line ii; OR, Form 122B Line II; OR, Form 122C-1 Line It                                                           $      3,466.67



9.    Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:




      9a. Domestic support obligations (Copy line Ga)                        I                           $              0.00

      9b. Taxes and certain other debts you owe the government. (Copy line Sb.)                          $              0.00

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              000

      9d. Student loans. (Copy tine 6f.)                                                                 It             0.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims. (Copy line 6g.)                                                                $             0.00

      9f. Deths to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$             0.00



      9g. Total. Add lines 9a through 9f.                                                           Is




Official Form I OOSum                          Summary of Your Assets and Liabilities and Certain Statistical lnforination               page 2 of 2
Soflware Cright (C) I £-2Dl6 Best Case, Lit - 'ww.bestceso.corn                                                                    Best Case Bankruptcy
                      Case
                      Case1-20-41537-nhl
                           1-20-41537-nhl Doc
                                          Doc52
                                              1 Filed
                                                Filed03/12/20
                                                      12/10/20 Entered
                                                               Entered03/12/20
                                                                       12/10/2023:44:33
                                                                               17:09:49


       r                Nube Rodo Lucas
                        First Name                           Middle Najiie                             Last Name
      !r 2
        it tiling)      First Name                           Mdle Name                                 Last Name

      i States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

       number                                                                                                                                            o    Check ftthis is an
                                                                                                                                                              amended filing



                         tLQVJ ;
                        A/B: Property                                                                                                     i                              12115
                        rately list and describe items. List an asset only once, Ifan assetfits in more than one category, lStthe asset in the category where yo'
                         complete and accurate as possible. Iftere married people are filing together, both are equally map      this for supplying correct
                        ace Is needed, attach a separate sheet to this form. On the top of any additional pages, write your %ame and case number if known).


       _Describe Each Residence Building, Land, or Other Real Estate You Own or Have an Interest In

1. 00 you own or have any legal orequitable interest in any residence, building, land, or similar property?

  o No. Go to Part 2.
  • Yes. Mere is the property?

1I                                                                     What is the property? Check all thez app
      1626   Hancock Street
                                                                             fl    Single-family home                           Do not de4uct secured clairs or exemptions. Put
      Street aress, r ailabFe, orOther dscnPuon
                                                                             D                     i
                                                                                   0 up Icx or muif-untI building
                                                                                                            I      i            the amount or any sre4tIeint on aural 0:
                                                                                                                                Ctethtdrs IWio Have Clans SecQmdbyPtoperty.
                                                                             o     Condominium or cooperative

                                                                             o     Manufactured or mobile home
                                                                                                                                Current whom of the       Current value of the
      Ridgewood                      NY      11385-0000                      0     Land                                         entim property?           portion you own?
                                                                                                                                      $1 ,00,O0O.0
      City                           State        ZIP Code                   C     Investment property                                           0              $1,300,000M
                                                                             o     Timeshare
                                                                                                                                Describe le nature of your ownership interest
                                                                             •     Other      2   Family Dwelling
                                                                                                                             (such as We simple, tenancy by the entireties, or
                                                                       Who has an interóst in the property? Checkone            a life esta$e), if known.
                                                                             •     Debtor 1 only                                Fee sim pl e
      Queens                                                                 0     Debtor 2 only
      County                                                                 0     Debtor I and Debtor 2 only
                                                                             C     At least one of the debtors and another
                                                                                                                                o   Check if this Is community property
                                                                                                                                    see itthJctrona)
                                                                       Other infonnation you wish to add about this Item, such as lâcal
                                                                       property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including anyentries
     pages you have attached for Part 1. Write that number here
                                                                                                                                                             $1,300,0000

IRM Describe Your Vehicles
Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not                                             vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G. Executory Contracts and Unexpired U




Official Form 106N6                                                               Schedule NB: Property                                                                       page 1

Software Copwicht (0) 1O€-2Ol 6 Best Case ! LLC - aw.bestcasecom                                                                                                  Best Case BankxLsptcy
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49




         Enclosure 3
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49




         Enclosure 4
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49




         Enclosure 5
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49




         Enclosure 6
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
Case 1-20-41537-nhl   Doc 52   Filed 12/10/20   Entered 12/10/20 17:09:49
